Citation Nr: 0941967	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  07-17 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from October 1965 to June 
1969.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 decision by the Department of 
Veterans Affairs (VA), regional office (RO) in Little Rock, 
Arkansas.  

While the Veteran requested a hearing before a Veterans' Law 
Judge traveling to the RO in his April 2007 VA Form 9, Appeal 
to Board of Veterans' Appeals, he thereafter withdrew that 
request in an October 2007 statement in support of claim.  
Therefore, no further action needs to be taken on his hearing 
request.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record on appeal shows that the Veteran is in 
receipt of Social Security Administration (SSA) disability 
benefits.  However, neither a request for these records or 
the records themselves appears in the claims files.  
Therefore, because the United States Court of Appeals for 
Veterans Claims (Court) has held that medical records upon 
which an award of SSA disability benefits have been 
predicated are relevant to VA claims for service connection, 
the appeal must be remanded to obtain these records.  See 
38 U.S.C.A. § 5103A(b) (West 2002); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992); Dixon v. Gober, 14 Vet. App. 168, 171 
(2000); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should obtain from the SSA 
the records pertinent to the appellant's 
claim for disability benefits as well as 
the medical records relied upon 
concerning that claim.  Efforts to obtain 
the requested records should be ended 
only if it is concluded that the records 
sought do not exist or that further 
efforts to obtain those records would be 
futile.  Because these are Federal 
records, if they cannot be located or no 
such records exist, the Veteran should be 
notified in writing.  All actions to 
obtain the requested records should be 
documented fully in the claims files.

2.  The RO/AMC, after completing the 
above actions and any other development 
as may be indicated by the record, should 
readjudicate the claims.  If any benefit 
sought remains denied, a supplemental 
statement of the case (SSOC) should be 
provided to the Veteran and his 
representative.  Within the SSOC, a 
discussion should be provided regarding 
all of the evidence submitted since the 
last statement of the case in March 2007.  
After they have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

